20-10161-jlg          Doc 374     Filed 03/24/20 Entered 03/24/20 01:43:38                    Main Document
                                               Pg 1 of 30




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :     Chapter 11
                                                               :
FAIRWAY GROUP HOLDINGS CORP., et al., :                              Case No. 20-10161 (JLG)
                                                               :
                             1
                  Debtors.                                     :     (Jointly Administered)
                                                               :
---------------------------------------------------------------X

      SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL
                               AFFAIRS FOR
                              FAIRWAY GROUP HOLDINGS CORP., et al.

                                             CASE NO. 20-10161




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Fairway Group Holdings Corp. (2788); Fairway Group Acquisition Company (2860); Fairway
Bakery LLC (4129); Fairway Broadway LLC (8591); Fairway Chelsea LLC (0288); Fairway Construction Group,
LLC (2741); Fairway Douglaston LLC (2650); Fairway East 86th Street LLC (3822); Fairway eCommerce LLC
(3081); Fairway Georgetowne LLC (9609); Fairway Greenwich Street LLC (6422); Fairway Group Central Services
LLC (7843); Fairway Group Plainview LLC (8643); Fairway Hudson Yards LLC (9331); Fairway Kips Bay LLC
(0791); FN Store LLC (9240); Fairway Paramus LLC (3338); Fairway Pelham LLC (3119); Fairway Pelham Wines
& Spirits LLC (3141); Fairway Red Hook LLC (8813); Fairway Stamford LLC (0738); Fairway Stamford Wines &
Spirits LLC (3021); Fairway Staten Island LLC (1732); Fairway Uptown LLC (8719); Fairway Westbury LLC (6240);
and Fairway Woodland Park LLC (9544). The location of the Debtors’ corporate headquarters is 2284 12th Avenue,
New York, New York 10027. Fairway Community Foundation Inc., a charitable organization, owned by Fairway
Group Holdings Corp., is not a debtor in these proceedings.




WEIL:\97424119\6\44444.0009
20-10161-jlg          Doc 374    Filed 03/24/20 Entered 03/24/20 01:43:38                   Main Document
                                              Pg 2 of 30



       GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
          AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
        ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

            Fairway Group Holdings Corp. and certain of its affiliates, as debtors and debtors in
    possession (collectively, the “Debtors”), are filing their respective Schedules of Assets and
    Liabilities (each, a “Schedule,” and, collectively, the “Schedules”) and Statements of
    Financial Affairs (each, a “Statement” or “SOFA” and, collectively, the “Statements” or
    “SOFAs”) in the Bankruptcy Court for the Southern District of New York (the “Bankruptcy
    Court”) pursuant to section 521 of chapter 11 of title 11 of the United States Code (the
    “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
    “Bankruptcy Rules”).2

            These Global Notes and Statements of Limitations, Methodology, and Disclaimers
    Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
    (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise
    an integral part of all of the Schedules and Statements. The Global Notes are in addition to the
    specific notes set forth below with respect to particular Schedules and Statements (the “Specific
    Notes” and, together with the Global Notes, the “Notes”). These Global Notes should be
    referred to, and referenced in connection with, any review of the Schedules and Statements.

            The Debtors’ management prepared the Schedules and Statements with the assistance
    of their advisors and other professionals. The Schedules and Statements are unaudited and
    subject to potential adjustment. In preparing the Schedules and Statements, the Debtors relied
    on financial data derived from their books and records that was available at the time of
    preparation. The Debtors’ management team and advisors have made reasonable efforts to
    ensure that the Schedules and Statements are as accurate and complete as possible under the
    circumstances; however, subsequent information or discovery may result in material changes
    to the Schedules and Statements and inadvertent errors or omissions may exist.
    Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do
    not undertake any obligation or commitment to update the Schedules and Statements.

            The Debtors reserve all rights to amend or supplement the Schedules and Statements
    from time to time, in all respects, as may be necessary or appropriate, including the right to
    dispute or otherwise assert offsets or defenses to any claim reflected on the Schedules and
    Statements as to amount, liability, classification, identity of debtor or to otherwise subsequently
    designate any claim as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing
    contained in the Schedules, Statements, or Notes shall constitute a waiver of any of the Debtors’
    rights or an admission with respect to their chapter 11 cases.


2
 Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the
Declarations of Michael Nowlan and Abel Porter Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the
Southern District of New York, each sworn and filed on the Commencement Date (ECF Nos. 5 & 25) (the “First Day
Declarations”) or the final order approving the Debtors’ debtor-in-possession financing (ECF No. 199) (the “Final
DIP Order”), as applicable.




                                                       2

WEIL:\97424119\6\44444.0009
   20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38              Main Document
                                                Pg 3 of 30

          The Schedules, Statements, and Notes should not be relied upon by any persons for
   information relating to current or future financial conditions, events, or performance of any
   of the Debtors.

     1.      Description of the Cases. On January 23, 2020 (the “Commencement Date”), each of
             the Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code. The
             Debtors are authorized to operate their businesses and manage their properties as debtors
             in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On January
             30, 2020, the Bankruptcy Court entered an order authorizing the joint administration of
             these cases pursuant to Bankruptcy Rule 1015(b). On February 4, 2020 the United States
             Trustee for Region 2 (the “U.S. Trustee”) appointed an official committee of unsecured
             creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
             Committee”).

     2.      Basis of Presentation. For financial reporting purposes, the Debtors historically prepare
             consolidated financial statements, which include information for each of the Debtors. The
             Schedules and Statements are unaudited and reflect the Debtors’ reasonable efforts to
             report certain financial information of each Debtor on an unconsolidated basis. These
             Schedules and Statements, neither purport to represent financial statements prepared in
             accordance with Generally Accepted Accounting Principles in the United States
             (“GAAP”), nor are they intended to be fully reconciled with the financial statements of
             each Debtor or the consolidated entities.

             The Debtors attempted to attribute the assets and liabilities and certain required financial
             information to each particular Debtor entity. However, because the Debtors’ accounting
             systems, policies, and practices were developed for consolidated reporting purposes, rather
             than reporting by legal entity, it is possible that not all assets and liabilities have been
             recorded with the correct legal entity on the Schedules and Statements.

             Given, among other things, the uncertainty surrounding the valuation of certain assets and
             liabilities, a Debtor may report more assets than liabilities. Such report shall not constitute
             an admission that such Debtor was solvent on the Commencement Date or at any time
             before or after the Commencement Date. Likewise, a Debtor’s reporting more liabilities
             than assets shall not constitute an admission that such Debtor was insolvent at the
             Commencement Date or any time before or after the Commencement Date.

     3.      Reporting Date. The Debtors completed a fiscal period close on January 22, 2020 (the
             “Reporting Date”). Unless otherwise noted, the reported asset values in Schedules A and
             B align with the asset values as of the Reporting Date, and the liability values in Schedules
             D, E, and F are as of the Commencement Date, adjusted for authorized payments under the
             First Day Orders (as defined below).




WEIL:\97424119\6\44444.0009                            3
    20-10161-jlg         Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38                   Main Document
                                                Pg 4 of 30



     4.      Current Values. The assets and liabilities of each Debtor are listed on the basis of the book
             value of the asset or liability in the respective Debtor’s accounting books and records.
             Unless otherwise noted, the carrying value on the Debtor’s books, rather than the current
             market value, is reflected in the Schedules and Statements.

      5.    Consolidated Entity Accounts Payable and Disbursement Systems. As described in the
            Cash Management Motion,3 the Debtors utilize an integrated, centralized cash management
            system, in the ordinary course of business, to collect, concentrate, and disburse funds
            generated by their operations (the “Cash Management System”). The Debtors maintain a
            consolidated accounts payable and disbursements system to pay operating and
            administrative expenses through various disbursement accounts.

            In the ordinary course of business, the Debtors maintain business relationships among each
            other, which result in intercompany receivables and payables (the “Intercompany
            Claims”) arising from intercompany transactions (the “Intercompany Transactions”). As
            set forth more fully in the Cash Management Motion, the primary Intercompany
            Transactions giving rise to Intercompany Claims are cash receipts activities, disbursement
            activities, inventory purchases, and expense allocations. Intercompany Claims are not
            settled by actual transfers of cash among the Debtors. Instead, the Debtors track all
            Intercompany Transactions in their accounting system, which concurrently are recorded on
            the applicable Debtors’ balance sheets. The Debtors’ accounting system requires that all
            general-ledger entries be balanced at the legal-entity level, however the Debtors have not
            reported intercompany balances among the Debtors in the Schedules and Statements.

     6.      Accuracy. The financial information disclosed herein was not prepared in accordance with
             federal or state securities laws or other applicable non-bankruptcy law or in lieu of
             complying with any periodic reporting requirements thereunder. Persons and entities
             trading in or otherwise purchasing, selling, or transferring the claims against or equity
             interests in the Debtors should evaluate this financial information in light of the purposes
             for which it was prepared. The Debtors are not liable for and undertake no responsibility
             to indicate variations from securities laws or for any evaluations of the Debtors based on
             this financial information or any other information.

     7.      Net Book Value of Assets. In many instances, current market valuations are not
             maintained by or readily available to the Debtors. It would be prohibitively expensive,
             unduly burdensome, and an inefficient use of estate resources for the Debtors to obtain
             current market valuations for all assets. As such, wherever possible, unless otherwise
             indicated, net book values as of the Reporting Date are presented. When necessary, the
             Debtors have indicated that the value of certain assets is “Unknown” or “Undetermined.”
             Amounts ultimately realized may vary materially from net book value (or other value so

3
 Motion of Debtors for Entry of Order (I) Authorizing Debtors to (A) Continue Using Existing Cash Management System,
Bank Accounts, and Business Forms, (B) Implement Changes to the Cash Management System in the Ordinary Course of
Business, (C) Continue Intercompany Transactions; (II) Confirming Administrative Expense Priority for Postpetition
Intercompany Claims and for Related Relief; and (III) Granting Related Relief (ECF No. 8) (the “Cash Management
Motion”)



WEIL:\97424119\6\44444.0009                              4
   20-10161-jlg          Doc 374    Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                  Pg 5 of 30
             ascribed). Accordingly, the Debtors reserve all rights to amend, supplement, and adjust
             the asset values set forth in the Schedules and Statements. As applicable, fixed assets and
             leasehold improvement assets that fully have been depreciated or amortized, or were
             expensed for GAAP accounting purposes, have no net book value, and, therefore, are not
             included in the Schedules and Statements.

     8.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars.

   9.        Payment of Prepetition Claims Pursuant to First Day Orders. Shortly after the
             commencement of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the
             “First Day Orders”) authorizing, but not directing, the Debtors to, among other things,
             pay certain prepetition (a) service fees and charges assessed by the Debtors’ banks and
             debit and credit card companies; (b) claims of warehousemen and miscellaneous lien
             claimants; (c) certain insurance obligations; (d) obligations to “critical vendors;”
             (e) customer programs obligations; (f) employee wages, salaries, and related items,
             including employee benefit programs and independent contractor obligations; (g) taxes and
             assessments; and (h) amounts held in trust or on a consignment basis where the Debtor has
             collected on behalf of a third party. Where the Schedules and Statements list creditors and
             set forth the Debtors’ scheduled amounts attributable to such claims, such scheduled
             amounts reflect balances owed as of the Commencement Date. To the extent any
             adjustments are necessary for any payments made on account of such claims following the
             commencement of these chapter 11 cases pursuant to the authority granted to the Debtors
             by the Bankruptcy Court under the First Day Orders, such adjustments have been included
             in the Schedules and Statements unless otherwise noted on the applicable Schedule or
             Statement. The Debtors’ payments for ordinary course goods and services are processed
             by Fairway Group Central Services LLC. Accordingly, amounts owed to ordinary course
             creditors are presented on Schedules E and F associated with Fairway Group Central
             Services LLC. The Debtors reserve the right to update the Schedules and Statements to
             reflect payments made pursuant to the First Day Orders.

   10.       Other Paid Claims. To the extent the Debtors have reached any post-petition settlement
             with a vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties, subject to
             Bankruptcy Court approval. To the extent the Debtors pay any of the claims listed in the
             Schedules and Statements pursuant to any orders entered by the Bankruptcy Court, the
             Debtors reserve all rights to amend and supplement the Schedules and Statements and take
             other action, such as filing claims objections, as is necessary and appropriate to avoid
             overpayment or duplicate payment for such liabilities.

   11.       Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers in the
             ordinary course of business. Setoffs in the ordinary course can result from various items
             including, but not limited to, pricing discrepancies, customer programs, returns,
             promotional funding, warranties, refunds, and other disputes between the Debtors and their
             customers and/or suppliers. These routine setoffs are consistent with the ordinary course
             of business in the Debtors’ industry, and, therefore, can be particularly voluminous, unduly
             burdensome, and costly for the Debtors to regularly document. Therefore, although such
             setoffs and other similar rights may have been accounted for when scheduling certain
             amounts, these ordinary course setoffs are not independently accounted for, and, as such,

WEIL:\97424119\6\44444.0009                           5
   20-10161-jlg          Doc 374  Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                Pg 6 of 30
             are excluded from the Schedules and Statements. Any setoff of a prepetition debt to be
             applied against the Debtors must comply with the Bankruptcy Code.

   12.       Inventory. Inventories are valued at cost on the Debtors’ balance sheet. Non-perishable
             inventory is at cost using the retail inventory method. Perishables, distribution center, and
             other inventories are stated at cost. Inventory reserves and adjustments are based on
             calculations of a sample store physical inventory results, product-mix adjustments, and
             other inventory reserves on the Debtors’ books and records. As such, individual inventory
             balances reported include inventory reserves.

   13.       Property, plant and equipment. Owned property, plant and equipment are carried at cost.
             The costs of additions, improvements and major replacements are capitalized, while
             maintenance and repairs are charged to expense as incurred. Depreciation and amortization
             are calculated on a straight-line basis over the estimated useful lives of the related assets.
             Equipment is depreciated based on lives varying from three to ten years and leasehold
             improvements are amortized over the lesser of their estimated useful lives or the remaining
             available lease terms, up to a maximum life of ten years. The inventories, property, plant
             and equipment listed in these Schedules are presented without consideration of any
             mechanics’ or other liens, although the Debtors are not aware of any such liens.

   14.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements, or Notes
             shall constitute a waiver of rights with respect to these chapter 11 cases, including, but not
             limited to, the following:

                  a. Any failure to designate a claim listed on the Schedules and Statements as
                     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
                     Debtors that such amount is not “disputed,” “contingent,” or “unliquidated.” The
                     Debtors reserve the right to dispute and to assert setoff rights, counterclaims, and
                     defenses to any claim reflected on its Schedules as to amount, liability, and
                     classification, and to otherwise subsequently designate any claim as “disputed,”
                     “contingent,” or “unliquidated.”

                  b. The listing of a claim (a) on Schedule D as “secured.” (b) on Schedule E as
                     “priority,” (c) on Schedule F as “unsecured priority,” or (d) listing a contract or
                     lease on Schedule G as “executory” or “unexpired” does not constitute an admission
                     by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights
                     to recharacterize or reclassify such claim or contract pursuant to a schedule
                     amendment, claim objection or otherwise. Moreover, although the Debtors may
                     have scheduled claims of various creditors as secured claims for informational
                     purposes, no current valuation of the Debtors’ assets in which such creditors may
                     have a security interest has been undertaken. Except as provided in the Final DIP
                     Order or another order of the Court, the Debtors reserve all rights to dispute and
                     challenge the secured nature or amount of any such creditor’s claims or the
                     characterization of the structure of any transaction, or any document or instrument
                     related to such creditor’s claim.

                  c. In the ordinary course of their business, the Debtors may lease equipment from
                     certain third-party lessors for use in the daily operation of its business. Any such

WEIL:\97424119\6\44444.0009                            6
   20-10161-jlg          Doc 374      Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                    Pg 7 of 30
                       leases are set forth in Schedule G and any current amount due under such leases
                       that were outstanding as of the Commencement Date is listed on Schedule F. The
                       property subject to any of such leases is not reflected in either Schedule A as either
                       owned property or assets of the Debtor nor is such property reflected in the Debtor’s
                       Statement of Financial Affairs as property or assets of third parties within the
                       control of the Debtor, but is listed on Schedule B as equipment leased by the
                       Debtors. Nothing in the Schedules is or shall be construed as an admission or
                       determination as to the legal status of any lease (including whether any lease is a
                       true lease or a financing arrangement), and the Debtors reserve all rights with
                       respect to any of such issues, including the recharacterization thereof.

                  d. The claims of individual creditors for, among other things, goods, products,
                     services or taxes are listed as the amounts entered on the Debtors’ books and
                     records and may not reflect credits, allowances or other adjustments due from such
                     creditors to the Debtors. The Debtors reserve all of their rights with regard to such
                     credits, allowances and other adjustments, including the right to assert claims
                     objections and/or setoffs with respect to the same.

                  e. The Debtors’ businesses are part of a complex enterprise. Although the Debtors
                     have exercised their reasonable efforts to ensure the accuracy of their Schedules
                     and Statements, they nevertheless may contain errors and omissions. The Debtors
                     hereby reserve all of their rights to dispute the validity, status, and enforceability of
                     any contracts, agreements, and leases set forth on the Schedules and Statements,
                     and to amend and supplement the Schedules and Statements as necessary.

                  f. The Debtors further reserve all of their rights, claims, and causes of action with
                     respect to the contracts and agreements listed on the Schedules and Statements,
                     including, but not limited to, the right to dispute and challenge the characterization
                     or the structure of any transaction, document, and instrument related to a creditor’s
                     claim.

                  g. Listing a contract or lease on the Schedules and Statements shall not be deemed an
                     admission that such contract is an executory contract, such lease is an unexpired
                     lease, or that either necessarily is a binding, valid, and enforceable contract. The
                     Debtors hereby expressly reserve the right to assert that any contract listed on the
                     Schedules and Statements does not constitute an executory contract within the
                     meaning of section 365 of the Bankruptcy Code, as well as the right to assert that
                     any lease so listed does not constitute an unexpired lease within the meaning of
                     section 365 of the Bankruptcy Code.

   15.       Global Notes Control. In the event that the Schedules or Statements differ from any of
             the foregoing Global Notes, the Global Notes shall control.




WEIL:\97424119\6\44444.0009                              7
   20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38            Main Document
                                                Pg 8 of 30

            Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

     1. Schedules A/B

               a. Part 1. As set forth more fully in the Cash Management Motion, the Debtors fund
                  their operations through a series of disbursement accounts. The Debtors maintain
                  certain of these disbursement accounts as zero-balance accounts, and, therefore, such
                  accounts do not carry a cash balance at the close of each business day. The values
                  assigned to the Debtors’ interest in these accounts are net of any disbursements made
                  therefrom as of the close of business on the Reporting Date. Accordingly, due to the
                  timing of account reconciliations and the flow of funds in the Debtors’ Cash
                  Management System, the values assigned to the Debtors’ interest in these accounts
                  may be listed as negative dollar amounts. Debtors’ response to Schedule B3 reflects
                  bank balances as of Commencement Date.

               b. Part 2. Certain prepaid or amortized assets are listed in Part 2 in accordance with the
                  Debtors’ books and records. These amounts do not necessarily reflect assets the
                  Debtors will be able to collect or realize.

               c. Part 3. The Debtors’ accounts receivable information includes receivables from the
                  Debtors’ customers (e.g. wholesale business), vendors (e.g. rebates), credit card
                  processors, and other parties. The information reflected herein represents the
                  Debtors’ accounts receivable as of the Commencement Date. However, the Debtors
                  have not analyzed the accounts receivable greater than 90 days delinquent. As of the
                  Debtors’ monthly financial statements for the period ending December 29, 2019,
                  approximately 1.5% of accounts receivable were greater than 90 days delinquent.

               d. Part 4. Other than inter-debtor ownership, the Debtors do not hold any investments.

               e. Part 5. Part 5 identifies the estimated value of the Debtors’ store and warehouse
                  inventories as of the Reporting Date. The Debtors have estimated an amount of lost
                  or damaged inventory and deducted such amount from their inventory balance. The
                  Debtors have estimated the value of inventory purchased in the 20 days prior to the
                  Commencement Date. This estimate is not meant to be an indication of claims
                  allowed under Section 503(b)(9) of the Bankruptcy Code.

               f. Part 6. The Debtors do not own or lease any farming and fish-related assets.

               g. Part 7. The Debtors have identified owned office furniture, fixtures, and equipment.
                  Actual realizable values may vary significantly relative to net book values as of the
                  Reporting Date.

               h. Part 8. The Debtors have exercised their reasonable best efforts to identify all leased
                  and owned vehicles, machinery, fixtures, and equipment. Actual realizable values
                  may vary significantly relative to net book values as of the Reporting Date.

               i. Part 9. Part 9 only includes the Debtors’ leased real property. The Debtors do not


WEIL:\97424119\6\44444.0009                           8
   20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38             Main Document
                                                Pg 9 of 30
                    own any real property.

                    The Debtors have included in real property, leasehold improvements for items
                    including store fixtures, which were funded and accrued to the balance sheet as of the
                    Reporting Date. These leasehold improvements pertain to stores which the Debtors
                    lease from third parties.
               j. Part 10. Schedules B60 to B65 identify the various trademarks, internet domain
                  names, and licenses owned and maintained by the Debtors. There are certain
                  unregistered trademarks or copyrights utilized in various marketing materials that are
                  not actively managed or tracked by the Debtors which are not listed. Certain of the
                  Debtors have limited customer information from loyalty card programs, which
                  contain limited personally identifiable information. Due to the need to protect
                  confidential information and individual privacy, the Debtors have not furnished any
                  customer information on the Schedules. As of the Reporting Date, the Debtors books
                  and records included balances for various intangible assets.

               k. Part 11. The annual net operating loss (“NOL”) amounts have not been adjusted by
                  the Debtors’ effective tax rate. The NOL carryforward amounts listed were last
                  measured at the end of fiscal year 2019 (March 2019), and do not reflect any
                  reductions for cancellation of debt, or IRS limitations, and thus are not meant to be
                  used as an estimate of the tax attributes that would survive the Chapter 11 cases.

               l. Despite exercising their reasonable efforts to identify all known assets, the Debtors
                  may not have listed all of their causes of action or potential causes of action
                  against third parties as assets in their Schedules including, but not limited to,
                  avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under
                  other relevant non-bankruptcy laws to recover assets. Unless otherwise noted on
                  specific responses, items reported on Schedule B are reported from the Debtors’
                  books and records as of the Reporting Date. Any amounts reported typically reflect
                  amounts seeking to be recovered and / or costs incurred pursuing causes of action,
                  and may not reflect ultimate recoverable amounts. The Debtors reserve all of their
                  rights with respect to any claims and causes of action they may have. Neither these
                  Notes nor the Schedules shall be deemed a waiver of any such claims or causes of
                  action or to prejudice or impair the assertion thereof in any way.

     2. Schedule D. The claims listed on Schedule D, as well as the guarantees of those claims listed
        on Schedule H, arose and were incurred on various dates; a determination of the date upon
        which each claim arose or was incurred would be unduly burdensome and cost prohibitive.
        Accordingly, not all such dates are included for each claim. To the best of the Debtors’
        knowledge, all claims listed on Schedule D arose, or were incurred before the
        Commencement Date. The amounts in Schedule D are consistent with the Debtors’
        stipulations set forth in the Final DIP Order, which are subject to investigation and challenge
        by the Creditors’ Committee or other parties in interest, all as more fully set forth in the Final
        DIP Order.

          Except as otherwise agreed or stated pursuant to a stipulation, agreed order, or general order
          entered by the Bankruptcy Court that is or becomes final, including the Final DIP Order, the


WEIL:\97424119\6\44444.0009                            9
   20-10161-jlg          Doc 374    Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                 Pg 10 of 30
          Debtors and their estates reserve their right to dispute and challenge the validity, perfection,
          or immunity from avoidance of any lien purported to be granted or perfected in any specific
          asset to a creditor listed on Schedule D of any Debtor and, subject to the foregoing
          limitations, note as follows: (a) although the Debtors may have scheduled claims of various
          creditors as secured claims for informational purposes, no current valuation of the Debtors’
          assets in which such creditors may have a lien has been undertaken; (b) the Debtors
          have included the results of UCC lien searches performed prior to the Commencement Date
          (the reporting of such results, however, shall not be deemed an admission as to the validity
          or existence of any such lien); (c) the Debtors reserve all rights to dispute and challenge the
          secured nature of any creditor’s claim or the characterization of the structure of any such
          transaction or any document or instrument related to such creditor’s claim; and (d) the
          descriptions provided on Schedule D only are intended to be a summary. Reference to the
          applicable loan agreements and related documents is necessary for a complete description
          of the collateral and the nature, extent, and priority of any liens.

          Certain secured creditors listed on Schedule D also hold equity in the Debtors. Detailed
          descriptions of the Debtors’ prepetition debt structure and descriptions of collateral relating
          to the bank debt contained on Schedule D are contained in the First Day Declaration.

          Except as specifically stated herein, real property lessors, equipment lessors, utility
          companies, and other parties which may hold security deposits or other security interests
          have not been listed on Schedule D. The Debtors have listed on Schedule D some, but may
          not have captured all parties whose claims may be secured through rights of setoff, deposits,
          or advance payments posted by, or on behalf of, the Debtors, or judgment or statutory lien
          rights.

          3. Schedule E/F.
          The Debtors have not listed any tax, wage, or wage-related obligations that the Debtors have
          paid pursuant to First Day Orders on Schedule E. The Debtors reserve their right to dispute
          or challenge whether creditors listed on Schedule E are entitled to priority claims.

          Claims owing to various taxing authorities to which the Debtors potentially may be liable are
          included on the Debtors’ Schedule E. Certain of such claims, however, may be subject to
          ongoing audits and/or the Debtors otherwise are unable to determine with certainty the
          amount of the remaining claims listed on Schedule E. Therefore, the Debtors have listed all
          such claims as unliquidated, pending final resolution of ongoing audits or other outstanding
          issues.

          The Debtors sell gift cards to customers in the normal course of business. The gift cards can
          be applied by customers toward purchases of groceries in the Debtors’ stores. Due to the
          volume and frequency of gift card sales, the Debtors are not able to identify (i) all of the
          individual gift card holders, and (ii) the unredeemed value remaining on the individual gift
          cards. Accordingly, unredeemed gift card claims have not been included in Schedule E.

          The Debtors reserve the right to assert that any claim listed on Schedule E does not constitute
          a priority claim under the Bankruptcy Code.

          The Debtors have exercised their reasonable efforts to list all liabilities on Schedule F.


WEIL:\97424119\6\44444.0009                          10
   20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                 Pg 11 of 30
          Consistent with Debtors’ consolidated operations, all payments are reflected in Schedule F
          for Fairway Group Central Services LLC. However, such payment liabilities may have been
          incurred by various other Debtors and the Debtors reserve all rights with respect thereto.
          Certain creditors listed on Schedule F may owe amounts to the Debtors, and, as such, the
          Debtors may have valid setoff and recoupment rights with respect to such amounts. The
          amounts listed on Schedule F may not reflect any such right of setoff or recoupment, and the
          Debtors reserve all rights to assert the same and to dispute and challenge any setoff and/or
          recoupment rights that may be asserted against the Debtors by a creditor. Additionally,
          certain creditors may assert mechanics’, materialman’s, or other similar liens against the
          Debtors for amounts listed on Schedule F. The Debtors reserve their right to dispute and
          challenge the validity, perfection, and immunity from avoidance of any lien purported to be
          perfected by a creditor listed on Schedule F of any Debtor. In addition, certain claims listed
          on Schedule F may be entitled to priority under 11 U.S.C. § 503(b)(9).

          The Debtors have made reasonable efforts to include all unsecured creditors on Schedule F
          including, but not limited to, trade creditors, landlords, utilities, consultants, and other service
          providers; however, the Debtors believe that there are instances where creditors have yet to
          provide proper invoices for prepetition goods or services. While the Debtors maintain general
          accruals to account for these liabilities in accordance with GAAP, these amounts are
          estimates and have not been included on Schedule F.

          The Debtors’ have historically maintained their accounting books and records on a
          consolidated basis. As such, the Debtors’ have not included any intercompany claim amounts
          in Schedule F. Pursuant to the Final Order (I) Authorizing Debtors to (A) Continue Using
          Existing Cash Management System, Bank Accounts, and Business Forms, (B) Implement
          Changes to the Cash Management System in the Ordinary Course of Business, and (C)
          Continue Intercompany Transactions; (II) Confirming Administrative Expense Priority for
          Postpetition Intercompany Claims, and (III) Granting Relief (ECF No. 243), beginning with
          the Commencement Date, the Debtors have maintained records of all intercompany
          transactions.

          The Debtors’ accounting system tracks vendors using a number assigned to each vendor and
          there may be instances in which the same vendor has been assigned multiple vendor numbers.
          For purposes of Schedule F, the Debtors have not aggregated all claims of such vendors with
          multiple vendor numbers; rather the Debtors have separately listed the claims of such vendors
          under each vendor number. Unless otherwise noted, the claims listed on Schedule F are based
          on the Debtors’ books and records as of the Commencement Date.

          Schedule F also contains information regarding pending litigation involving the Debtors. In
          certain instances, the relevant Debtor that is the subject of the litigation is unclear or
          undetermined. To the extent that litigation involving a particular Debtor has been identified,
          however, such information is included on that Debtor’s Schedule F. The amounts for these
          potential claims are listed as undetermined and marked as contingent, unliquidated, and
          disputed in the Schedules.

          Schedule F does not include certain balances including deferred liabilities, accruals, or
          general reserves. Such amounts are, however, reflected on the Debtors’ books and records
          as required in accordance with GAAP. Such accruals primarily represent general estimates


WEIL:\97424119\6\44444.0009                            11
   20-10161-jlg          Doc 374     Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                  Pg 12 of 30
          of liabilities and do not represent specific claims as of the Commencement Date. The Debtors
          have made reasonable efforts to include as contingent, unliquidated and/or disputed the claim
          of any party not included on the Debtors’ open accounts payable that is associated with an
          account that has receipt not invoiced.

          The claims of individual creditors may not reflect credits and/or allowances due from
          creditors to the applicable Debtor. The Debtors reserve all of their rights with respect to any
          such credits and/or allowances, including the right to assert objections and/or setoffs or
          recoupments with respect to same.

          The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain unsecured
          claims, pursuant to the First Day Orders. To the extent practicable, each Debtor’s Schedule
          F is intended to reflect the balance as of the Commencement Date, adjusted for post-petition
          payments under some or all of the First Day Orders. Each Debtor’s Schedule F will reflect
          some of the Debtor’s payment of certain claims pursuant to these orders, and, to the extent
          an unsecured claim has been paid or may be paid, it is possible such claim is not included on
          Schedule F. Certain Debtors may pay additional claims listed on Schedule F during these
          Chapter 11 cases pursuant to these and other orders of the Bankruptcy Court and the Debtors
          reserve all of their rights to update Schedule F to reflect such payments or to modify the
          claims register to account for the satisfaction of such claims. Additionally, Schedule F does
          not include potential rejection damage claims, if any, of the counterparties to executory
          contracts and unexpired leases that have been, or may be, rejected.

     4. Schedule G. Although reasonable efforts have been made to ensure the accuracy of Schedule
        G regarding executory contracts and unexpired leases (collectively the “Agreements”),
        review is ongoing and inadvertent errors, omissions or over-inclusion may have occurred.
        The Debtors may have entered into various other types of Agreements in the ordinary course
        of their businesses, such as indemnity agreements, supplemental agreements,
        amendments/letter agreements, and confidentiality agreements which may not be set forth in
        Schedule G. In addition, as described herein, certain confidential information has been
        omitted or redacted.

          The Debtors have not listed short-term purchase and sales orders because of their large
          number and transitory nature. Omission of a contract or agreement from Schedule G does
          not constitute an admission that such omitted contract or agreement is not an executory
          contract or unexpired lease. Schedule G may be amended at any time to add any omitted
          Agreements. Likewise, the listing of an Agreement on Schedule G does not constitute an
          admission that such Agreement is an executory contract or unexpired lease or that such
          Agreement was in effect on the Commencement Date or is valid or enforceable. The
          Agreements listed on Schedule G may have expired or may have been modified, amended,
          or supplemented from time to time by various amendments, restatements, waivers, estoppel
          certificates, letter and other documents, instruments, and agreements which may not be listed
          on Schedule G. Executory agreements that are oral in nature have not been included in
          Schedule G.

          Any and all of the Debtors’ rights, claims and causes of action with respect to the Agreements
          listed on Schedule G are hereby reserved and preserved, and as such, the Debtors hereby
          reserve all of their rights to (i) dispute the validity, status, or enforceability of any Agreements


WEIL:\97424119\6\44444.0009                            12
   20-10161-jlg          Doc 374 Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
                                                Pg 13 of 30
          set forth on Schedule G, (ii) dispute or challenge the characterization of the structure of any
          transaction, or any document or instrument related to a creditor’s claim, including, but not
          limited to, the Agreements listed on Schedule G and (iii) to amend or supplement such
          Schedule as necessary.

          Certain of the Agreements listed on Schedule G may have been entered into on behalf of
          more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
          Agreements could not be specifically ascertained in every circumstance. In such cases, the
          Debtors have made reasonable efforts to identify the correct Debtors’ Schedule G on which
          to list the agreement and, where a contract party remained uncertain, such Agreements may
          have been listed on a different Debtor’s Schedule G.

     5. Schedule H. The Debtors are party to various secured debt agreements which were executed
        by multiple Debtors and other domestic subsidiaries. The obligations of guarantors under
        prepetition, secured credit agreements are noted on Schedule H for each individual debtor.
        In the ordinary course of their businesses, the Debtors are involved in pending or threatened
        litigation and claims arising out of the conduct of their businesses. Some of these matters may
        involve multiple plaintiffs and defendants, some or all of whom may assert cross-claims and
        counter-claims against other parties. Because such claims are listed on each Debtor’s
        Schedule F and SOFA Part 3, as applicable, they have not been set forth individually on
        Schedule H. Further, the Debtors may not have identified certain guarantees that are
        embedded in the Debtors’ executory contracts, unexpired leases, secured financings, debt
        instruments and other such agreements. No claim set forth on the Schedules and Statements
        of any Debtor is intended to acknowledge claims of creditors that are otherwise satisfied or
        discharged by other Debtors or non-Debtors. The Debtors reserve all of their rights to amend
        the Schedules to the extent that additional guarantees are identified or such guarantees are
        discovered to have expired or be unenforceable.




WEIL:\97424119\6\44444.0009                          13
20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38           Main Document
                                            Pg 14 of 30



              Specific Notes With Respect to the Debtors’ Statements of Financial Affairs

   1.        SOFA 1. The income stated in the Debtors’ response to SOFA 1 is consistent with the
             consolidated sales disclosed in compliance with GAAP. The Debtors reported income
             net of specific adjustments to sales to account for items such as vendor allowances and
             discounts. Certain additional adjustments that may result in incremental cash receipts
             are typically recognized as reductions to cost of goods sold.

             The Debtors’ fiscal year ends on the Sunday closest to March 31 each year:

             FY 2018: Comprised of 52 weeks ending April 1, 2018, consisting of 12 accounting
             periods.

             FY 2019: Comprised of 52 weeks ending March 31, 2019, consisting of 12 accounting
             periods.

             FY 2020 Year to Date: Comprised of 43 weeks plus 3 additional days ending January
             22, 2020.

   2.        SOFA 2. Other income includes activities the Debtors routinely are involved with
             including, among other things, excess pallet pickup agreements, film/production fees,
             parking space rental, and ATM commissions.

   3.        SOFA 3. Certain negative amounts may appear in the Debtors’ response to SOFA 3 as
             a result of ordinary course credits or offsets available to the Debtor at the time of
             payment.

             The payments disclosed in SOFA 3 are based on the dates cash cleared the Debtors’
             bank accounts with cleared dates from October 25, 2019 to January 22, 2020.

             The response to SOFA excludes disbursements or transfers also listed on SOFA 4.

             Amounts still owed to creditors will appear on the Schedules of Assets and Liabilities
             for each of the Debtors.

   4.        SOFA 4. The payroll-related amounts shown in response to this question for any
             salary, bonus or additional compensation, and/or severance payments are gross amounts
             that do not include reductions for amounts including employee tax or benefit
             withholdings. Insider medical, dental, or fringe benefits paid directly by the Debtors
             have not been included. To the extent that insiders receive benefits such as car or
             housing allowances, those payments have been included, as well as expense
             reimbursements to the extent paid directly to the employee. The Debtors also issue
             corporate-paid credit cards and reimburse direct business expenses incurred by the
             insiders. Such business expenses have not been included in SOFA 4.

             Home addresses for directors, employees, and former employees identified as insiders


WEIL:\97424119\6\44444.0009                        14
20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38             Main Document
                                            Pg 15 of 30



             have not been included in the Statements for privacy reasons.

             Amounts still owed to creditors will appear on the Schedules of Assets and Liabilities
             for each of the Debtors.

   5.        SOFA 5. The Debtors occasionally return damaged, unsatisfactory or out of
             specification goods to vendors in the ordinary course of business. Other than ordinary
             course items, the Debtors are not aware of any property that has been returned to other
             parties.

   6.        SOFA 6. In the ordinary course of business, the Debtors’ receive benefits from their
             trade vendors including but not limited to rebates, promotional allowances, dividends,
             and contractual sharing of profits and discounts. These Debtor receivables are often
             settled with the Debtors setting off the receivables against payments to the vendors. In
             some instances, the amounts are settled in cash. Given the frequency of these
             transactions, and the burden created in attempting to isolate them from normal course
             payments, the Debtors have not listed these ordinary course setoffs in SOFA 6.

   7.        SOFA 7. The actions described in response to SOFA 7 are the responsive proceedings
             or pending proceedings of which the Debtors are aware. The actions described in SOFA
             7 include employee related matters and pending cases against the Debtors, as well as,
             out of an abundance of caution, certain personal injury claims that the Debtors are aware
             of but are not yet in a formal legal proceeding.

             The Debtors reserve all of their rights and defenses with respect to any and all listed
             lawsuits and administrative proceedings. The listing of any such suits and proceedings
             shall not constitute an admission by the Debtors of any liabilities or that the actions or
             proceedings were correctly filed against the Debtors or any affiliates of the Debtors.
             The Debtors also reserve their rights to assert that neither the Debtors nor any affiliate
             of the Debtors is an appropriate party to such actions or proceedings.

   8.        SOFA 9. The donations and/or charitable contributions listed in response to SOFA 9
             represent cash payments made to third parties during the applicable timeframe that were
             recorded as such within the Debtors books and records. Donations are predominantly
             associated with Debtors’ support of neighborhood schools parent/teacher organizations
             and community organizations. The Debtors donate goods to certain charitable
             organizations from time to time. Such donations are not recorded by the Debtors and
             are not included in response to SOFA 9.

   9.        SOFA 11. All payments for services of any entities that provided consultation
             concerning debt counseling or restructuring services, relief under the Bankruptcy Code
             or preparation of a petition in bankruptcy within one year immediately preceding the
             Commencement Date are listed on the Debtors’ response to SOFA 11. Additional
             information regarding the Debtors’ retention of professional service firms is more fully
             described in individual retention applications and related orders.




WEIL:\97424119\6\44444.0009                         15
20-10161-jlg          Doc 374    Filed 03/24/20 Entered 03/24/20 01:43:38             Main Document
                                             Pg 16 of 30



   10.       SOFA 16. In the ordinary course of business, the Debtors collect customer information
             from various sources. The Debtors maintain a privacy policy regarding the use of such
             information, and the policy is accessible to customers on each of the Debtors two
             websites (www.fairwaymarket.com and www.shop.fairwaymarket.com/privacy) (the
             “Websites”). While applicable to all Debtors, the customer information is listed
             exclusively on SOFA 16 of Fairway Group Acquisition Company.

   11.       SOFA 17. The Debtors’ have listed the 401(k) plans for which they are plan
             administrators. Prior to the Commencement Date, the Debtors also contributed to a
             pension fund associated with the UFCW, and have included such pension fund in
             response to SOFA 32. Since the Debtors are not responsible for its administration, the
             UFCW pension fund has not been included in SOFA 17.

   12.       SOFA 21. In the ordinary course of business, the Debtors’ retail locations contain
             various assets owned by others including, but not limited to, copy machines, vending
             equipment, and display racks. In addition, in the ordinary course of business, certain
             stores contain inventory owned by others which is sold in the stores, including, but not
             limited to, flowers and sushi. The Debtors are not responsible for such inventory and
             certain property subject to such arrangements may not be included in the Debtors’
             response to SOFA 21. Additionally, the Debtors may utilize leased property in their
             ordinary course of business. Therefore, the Debtors may hold property subject to leases
             listed in Schedule G.
             Further, as described in the Motion of Debtors for (I) Authority to (A) Maintain Certain
             Trust Fund Programs, (B) Release Certain Funds Held in Trust, (C) Continue to
             Perform and Honor Obligations and (II) Related Relief (ECF No. 14) and the “Trust
             Fund Motion”), in the normal course of business the Debtors collect customer cash on
             account of certain activities, including sales tax collections. These customer collections
             are not property of the Debtors and are passed through to the applicable beneficiaries.
             Since the underlying transactions are described in the Trust Fund Motion, the Debtors’
             response to SOFA 21 does not itemize such property or funds held in trust.
   13.       SOFA 26. The Debtors provided financial statements in the ordinary course of business
             to certain parties for business, statutory, credit, financing and other reasons. Recipients
             have included regulatory agencies, financial institutions, investment banks, debtholders
             and their legal and financial advisors. Financial statements have also been provided to
             other parties as requested, subject to customary non-disclosure requirements.

   14.       SOFA 27. The Debtors’ inventory control procedures require physical inventory
             counts of each (i) store perishable inventory, (ii) store non-perishable inventory, and
             (iii) warehouse inventory. Due to the Debtors’ extensive store footprint and the specific
             counting procedures for the different inventory categories, the category-specific counts
             are done on a staggered basis. Perishable inventory is counted by the Debtors’
             management for each monthly close period and non-perishable inventory is counted by
             a third party inventory specialist once per quarter (on varying dates per store). The
             most recent counts of perishable inventory were taken around December 29, 2019
             concurrent with the December monthly closing process. Non-perishable inventory



WEIL:\97424119\6\44444.0009                         16
20-10161-jlg          Doc 374   Filed 03/24/20 Entered 03/24/20 01:43:38             Main Document
                                            Pg 17 of 30



             counts were taken at all locations at varying times over the three months prior to filing.

   15.       SOFA 30. Any and all known disbursements to insiders of the Debtors, as defined
             above, have been listed in response to SOFA 4. The items listed under SOFA 30
             incorporate by reference any items listed under SOFA 4, and vice versa.




WEIL:\97424119\6\44444.0009                         17
            20-10161-jlg          Doc 374         Filed 03/24/20 Entered 03/24/20 01:43:38                           Main Document
                                                              Pg 18 of 30


Debtor Name        Fairway Woodland Park LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):           20-10186



                                                                                                                           Check if this is an
                                                                                                                           amended filing
Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write the debtor's name and case number (if known).

Part 1:     Income



1. Gross Revenue from business


     None



     Identify the beginning and ending dates of the debtor's fiscal year, which may    Sources of Revenue                      Gross Revenue
     be a calendar year                                                                                                        (before deductions and
                                                                                                                               exclusions)
1.1 Fiscal Year                     From 4/1/2019          To      1/22/2020              Operating a business                $24,299,230.72
                                                                                          Other



1.2 Fiscal Year                     From 4/1/2018          To      3/31/2019              Operating a business                $31,779,427.91
                                                                                          Other



1.3 Fiscal Year                     From 4/1/2017          To      3/31/2018              Operating a business                $32,010,058.25
                                                                                          Other



2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     None



                                                                                       Description of sources of               Gross Revenue
                                                                                       revenue                                 from each
                                                                                                                               (before     source and
                                                                                                                                       deductions
                                                                                                                               exclusions)
2.1 Fiscal Year                     From 4/1/2019          To      1/22/2020            Other                                       $4,581.26




2.2 Fiscal Year                     From 4/1/2018          To      3/31/2019            Other                                     $12,133.60




     Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 1
               20-10161-jlg          Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                  Pg 19 of 30                Case No. 20-10186

2.3 Fiscal Year                         From 4/1/2017            To      3/31/2018              Other                                         $19,191.84




Part 2:        List Certain Transfers Made Before Filing for Bankruptcy



3. Certain payments or transfers to creditors within 90 days before filing this case
List payments of transfers - including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on
4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

  X None

          Creditor's name and address            Dates                 Total amount or value              Reasons for payment or transfer
                                                                                                          Check all that apply




4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not
include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general
partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor.
11 U.S.C. § 101(31).

  X None

          Insider's name and address             Dates                 Total amount or value              Reasons for payment or transfer




5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

  X None

          Creditor's name and address            Description of the property                              Date           Value of property



6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
debtor owed a debt.

  X None




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 2
            20-10161-jlg            Doc 374         Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                Pg 20 of 30                Case No. 20-10186

     Creditor's name and address                     Description of the action creditor took           Date action was                    Amount
                                                                                                       taken




Part 3:      Legal Actions or Assignments



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
involved in any capacity—within 1 year before filing this case.

     None



     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.1 Abreu, Jose;                             Employment Related                           NYS Supreme Court                                       Pending
    De Los Santos, Sergio;                                                                                                                        On appeal
    De Jesus, Ronald;
    Fermin Perez, Victor;
    Nunez Peralta, Luis;
    Rivera, Angel;
    Rodriguez, Renee;
    Estrella, Dionicio; v. Fairway Group
    Holdings Corp.

     Case number                                                                                                                                  Concluded
     Index No. 26532/2017




     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.2 Sanford, Christina v. Fairway            Breach of Contract                           Superior Court of NJ                                    Pending
    Woodland Park LLC                                                                     10 Main Street                                          On appeal
                                                                                          Hackensack, NJ 07601
     Case number                                                                                                                                  Concluded
     Docket No.: BER-L-006217-18




     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.3 Bula, Marielena v. Fairway Woodland      Customer Injury                                                                                      Pending
    Park LLC                                                                                                                                      On appeal
     Case number                                                                                                                                  Concluded




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 3
            20-10161-jlg           Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                Pg 21 of 30                Case No. 20-10186

     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.4 Torres, Oscar v. Fairway Woodland        Customer Injury                                                                                       Pending
    Park LLC                                                                                                                                       On appeal
     Case number                                                                                                                                   Concluded




8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

  X None



     Custodian's name and address            Description of the property                  Value




Part 4:     Certain Gifts and Charitable Contributions



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
value of gifts to that recipient is less than $1,000


  X None



     Recipient's name and address                    Description of the gifts or contributions         Dates given                         Value




Part 5:     Certain Losses



10. All losses from fire, theft, or other casualty within 1 year before filing this case.


  X None




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 4
            20-10161-jlg            Doc 374         Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                Pg 22 of 30                Case No. 20-10186

     Description of the property lost and            Amount of payments received for the loss Date of loss                         Value of property lost
     how the loss occurred                           If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).




Part 6:      Certain Payments of Transfers



11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
bankruptcy relief, or filing a bankruptcy case.

  X None



     Who was paid or who received the                If not money, describe any property               Dates                      Total amount or value
     transfer? Address                               transferred




12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

  X None



     Name of trust or device                         Describe any property transferred                 Dates transfers            Total amount or value
                                                                                                       were made




13. Transfers not already listed on this statement
List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

  X None




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 5
                 20-10161-jlg         Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                   Pg 23 of 30                Case No. 20-10186

     Who received transfer? Address.                    Description of property transferred or       Date transfer was         Total amount or value
                                                        payments received or debts paid in           made
                                                        exchange.




Part 7:          Previous Locations



14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

  X Does not apply

          Address                                                                                    Dates of occupancy



Part 8:          Health Care Bankruptcies



15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
     No Go to Part 9.
     Yes. Fill in the information below.


          Facility name and address                    Nature of the business operation, including type of services the        If debtor provides meals
                                                       debtor provides                                                         and housing, number of
                                                                                                                                patients in debtor's care



                                                       Location where patient records are maintained                             How are records kept?
                                                                                                                                    Electronically
                                                                                                                                     Paper

Part 9:          Personally Identifiable Information



16. Does the debtor collect and retain personally identifiable information of customers?

     No
     Yes. State the nature of the information collected and retained.       SEE GLOBAL NOTE


     Does the debtor have a privacy policy about that information?
            No
            Yes.




     Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 6
              20-10161-jlg          Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
    In re Fairway Woodland Park LLC
                                                                 Pg 24 of 30                Case No. 20-10186


17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

     No Go to Part 10.
     Yes. Does the debtor serve as plan administrator?


           No. Go to Part 10.
           Yes. Fill in below:
           Name of plan                                                                            Employer identification number of plan
                                                                                                   EIN:
           Has the plan been terminated?
              No
                Yes


Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units



18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

  X None



     Financial institution name and              Last 4 digits of account       Type of account      Date account was closed,          Last balance before
     address                                     number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
                                                                                    Checking
                                                                                    Savings
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

  X None



     Depository institution name and         Names of anyone with access to it.            Description of contents                             Does debtor
     address                                 Address                                                                                           still have it?
                                                                                                                                                    No

                                                                                                                                                    Yes




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 7
             20-10161-jlg            Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                  Pg 25 of 30                Case No. 20-10186


20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

     None



      Facility name and address               Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
20.1 Allied Beverage                          Julio Lavarra, Louis Strippoli,                Wine & Spirits                                            No
     700 Kapkowski Road                       Constantine Yefremenko, Angelo Martelli
     Elizabeth, NJ 07201                                                                                                                               Yes




      Facility name and address               Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
20.2 Fedway                                   Julio Lavarra, Louis Strippoli, James          Wine & Spirits                                            No
     Warehouse - 20 North Avenue, East        Winters, Constantine Yefremenko,
     Elizabeth, NJ 07201                      Angelo Martelli                                                                                          Yes
     Office - 505 Martinsville Road,
     Basking Ridge, NJ 07920




      Facility name and address               Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
20.3 Iron Mountain                            Various Employees                              Books & Records                                           No
     Various Locations
                                                                                                                                                       Yes




      Facility name and address               Names of anyone with access to it.             Description of contents                              Does debtor
                                              Address                                                                                             still have it?
20.4 Opici Family Distributing                Julio Lavarra, Louis Strippoli, James          Wine                                                      No
     25 DeBoer Drive                          Winters, Constantine Yefremenko,
     Glen Rock, NJ 07452                      Angelo Martelli                                                                                          Yes




      Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 8
             20-10161-jlg             Doc 374        Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
    In re Fairway Woodland Park LLC
                                                                 Pg 26 of 30                Case No. 20-10186

     Facility name and address               Names of anyone with access to it.            Description of contents                             Does debtor
                                             Address                                                                                           still have it?
20.5 Winebow                                 Anthony Nizzardo, Duane Hodges, Marta         Wine                                                     No
     31 West 27th Street, 7th Floor          Prieto, Vivien Ocasio, Angelo Martelli
     New York, NY 10001                                                                                                                             Yes




Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own



21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust.
Do not list leased or rented property.

     None



     Owner's name and address                Location of the property                      Description of the property                             Value
21.1 Asiana Cuisine Enterprises - 22771 S Store                                            Sushi                                                 Unknown
     Wern Ave
     Torrance, CA 90501




     Owner's name and address                Location of the property                      Description of the property                             Value
21.2 Bee Fresh Flowers -                     Store                                         Flowers                                               Unknown
     22 Serafin Pl
     Glen Rock, NJ 07452




Part 12:     Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
 - Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium)
 - Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
operated, or utilized.
 - Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
harmful substance.


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

     No
     Yes. Provide details below.




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 9
            20-10161-jlg           Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
    In re Fairway Woodland Park LLC
                                                                Pg 27 of 30                Case No. 20-10186

     Case title                             Court or agency name and address            Nature of the case                                Status of case
                                                                                                                                                 Pending
                                                                                                                                                 On appeal
    Case number                                                                                                                                  Concluded




23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

     No
     Yes. Provide details below.


     Site name and address                  Governmental unit name and                  Environmental law, if known                       Date of notice
                                            address




24. Has the debtor notified any governmental unit of any release of hazardous material?

     No
     Yes. Provide details below.


     Site name and address                  Governmental unit name and                  Environmental law, if known                       Date of notice
                                            address




Part 13:    Details About the Debtor's Business or Connections to Any Business



25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

  X None

       Business name and address               Describe the nature of                                Employer identification
                                               the business                                          number. Dates business
                                                                                                     existed




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 10
            20-10161-jlg           Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
    In re Fairway Woodland Park LLC
                                                                Pg 28 of 30                Case No. 20-10186


26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


     None

       Name and address                                                                            Dates of service
26a.1 Brad Schneider                                                                               From May 2019 to
      2284 12th Avenue                                                                             Current
      New York, NY 10027

26a.2 Maureen Page                                                                                 From January 2018
      2284 12th Avenue                                                                             to May 2019
      New York, NY 10027


26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.


     None

       Name and address                                                                            Dates of service
26b.1 Grant Thornton                                                                               From January 2018
      757 Third Ave., 9th Floor                                                                    to Current
      New York, NY 10017


26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


     None

       Name and address                                                                            If any books of account
                                                                                                   and records are
                                                                                                   unavailable, explain why
26c.1 Brad Schneider
      2284 12th Avenue
      New York, NY 10027

26c.2 Grant Thornton
      757 Third Ave., 9th Floor
      New York, NY 10017


26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.


     None

       Name and address
26d.1 See Global Notes


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     No
     Yes. Give the details about the two most recent inventories




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 11
               20-10161-jlg          Doc 374        Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
       In re Fairway Woodland Park LLC
                                                                Pg 29 of 30                Case No. 20-10186

       Name of the person who supervised                                                               Date of inventory       The dollar amount and basis
       the taking of the inventory                                                                                             (cost, market, or other basis)
                                                                                                                                      of each inventory
27.1     See Global Notes
         Name and address of the person who has possession of inventory records




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.




         Name                         Address                        Position and nature of            % of interest, if any
                                                                     any interest
28.1     Fairway Group Acquisition    2284 12th Avenue               Member                            100%
         Company                      New York, NY 10027

28.2     Abel Porter                  2284 12th Avenue               Manager
                                      New York, NY 10027


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

       No
       Yes. Identify below.
         Name                         Address                        Position and nature of            Period during which
                                                                     any interest                      position or interest was held
29.1     Erwin Koenig                 2284 12th Avenue               Manager
                                      New York, NY 10027

29.2     Patrick Sheils               2284 12th Avenue               Manager
                                      New York, NY 10027


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


       Name and address of recipient                 Amount of money or description and                Dates                    Reason for providing this
                                                     value of property                                                                   value


         Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
         Name of the parent corporation                              Employer identification number of the
                                                                     parent corporation
31.1     Fairway Group Holdings Corp., et al.                        XX-XXXXXXX


31.2     Fairway Group Acquisition                                   XX-XXXXXXX
         Company - New York City only




       Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 12
               20-10161-jlg                Doc 374          Filed 03/24/20 Entered 03/24/20 01:43:38 Main Document
     In re Fairway Woodland Park LLC
                                                                        Pg 30 of 30                Case No. 20-10186


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

     No
      Yes. Identify below.
       Name of the pension fund                                         Employer identification number of the
                                                                        pension fund




Part 14:       Signature and Declaration

  WARNING       Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years or both.
  18 U.S.C. §§ 152, 1341, 1519, and 3571.

  I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
  is true and correct.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on.          3/23/2020
                        MM / DD / YYYY

             /s/ Brad Schneider                                                Printed name   Brad Schneider
  Signature of individual signing on behalf of the debtor


  Position or relationship to the debtor      Chief Financial Officer

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
       No

       Yes




      Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy            Page 13
